DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/11/2020.  These drawings are accepted in light of the cancellation of Claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulson in US Patent 4623367.
Regarding Claim 1, Paulson teaches an air blowing device comprising: an air blower (26) provided in connection with a support stand (20), the air blower being configured to blow air from a discharge opening (42) to generate rising air, the air blower including a body (the lower extent of 26 in which 28 are located), 


    PNG
    media_image1.png
    371
    508
    media_image1.png
    Greyscale


Regarding Claim 4, Paulson teaches that the support stand is a table usable for eating and drinking. 
Regarding Claim 7, Paulson teaches that the air blower is capable of blowing warm air (the “smoke” treated by the filters would inherently be warm). 
Regarding Claim 17, Paulson teaches that the support frame includes a support rod portion (60) configured to receive a shaft of the wind-direction changing device, and a plurality of legs (18) connected to the support rod portion and surrounding a periphery of the air blower. 
Regarding Claim 2, Paulson teaches an air blowing device comprising: an air blower (26) configured to intake air from an intake opening (the bottom of 74) and blow the air from a discharge opening (42) to generate rising air, the air blower including a body (26), and a flange (A) protruding outwardly from the body between the intake opening and the discharge opening; an air filter (30) provided on the intake opening or the discharge opening of the air blower; and a wind-direction changing device (14) configured to change a wind direction to a direction crossing a direction of the rising air upon receipt of the rising air, wherein the wind-direction changing device is configured to generate descending air in a direction (through the center of 16) in which the descending air is blown to an area around the air blower. 
Regarding Claim 3, Paulson teaches that the air blower including the air filter is provided in connection with a support stand (20), a support frame (16) is attached to the support stand, and the wind-direction changing device is supported by the support frame. 
Regarding Claim 14, Paulson teaches an air blowing machine, comprising: a support stand (20); and an air blowing device (26) including an air blower (28) 
Regarding Claim 15, Paulson teaches that the air blowing machine for generating rising air is capable of blowing warm air (the “smoke” treated by the filters would inherently be warm). 
Regarding Claim 16, Paulson teaches that the support stand is a table usable for eating and drinking. 
Regarding Claim 19, Paulson teaches that the support frame includes a support rod portion (70) configured to receive a shaft (16) of the wind-direction changing device, and a plurality of legs (18) connected to the support rod portion and surrounding a periphery of the air blower. 

Allowable Subject Matter
Claims 5, 8, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636